PER CURIAM: *
Landry Dixon sued in 2013 for alleged civil-rights violations stemming from an arrest and prosecution in the 1980s and early 1990s. The district court dismissed the action, explaining its decision in a brief but comprehensive opinion.
There is no error. The judgment of dismissal is AFFIRMED, essentially on the basis of the explication by the district court in its Order and Reasons dated May 30, 2014.

.* Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.